Citation Nr: 1244184	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) with generalized anxiety disorder prior to November 1, 2010, and in excess of 70 percent from November 1, 2010.

2.  Entitlement to an effective date earlier than November 1, 2010, for a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  In September 2011, the Veteran elected to appear at an informal Decision Review Officer (DRO) Hearing in lieu of the formal DRO Hearing that he had previously requested.  The informal DRO Hearing took place in September 2011.  Also in September 2011, the Veteran withdrew in writing a claim for an increased rating for hypertension and claims for entitlement to service connection for a skin disability and for sleep apnea as secondary to service-connected PTSD.  See 38 C.F.R. § 20.204.

In August 2012, the Veteran submitted additional evidence in support of his appeal, most of which consists of duplicate records already on file.  In November 2012, the Veteran's representative requested a waiver of jurisdictional review of this additional evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record leads to the conclusion that additional development is needed prior to adjudication of these matters.  While the first issue was not certified to the Board, it was considered in a September 2011 statement of the case and the matter has been subsequently mentioned in such way as to conclude it is on appeal.

The Veteran has continued to maintain that he should be assigned a higher rating, maybe even a 100 percent rating, from the date of his claim in 2006.  The record contains VA medical records for the time period.  It appears from the record, however, that during at least part of the time period in issue that he also received some private psychiatric treatment.  Specifically, there are several statements on file indicating continuing treatment with a Dr. Covin, at a private center for counseling and human development.  While the record contains some statements from Dr. Covin, it does not appear that all treatment records have been requested or associated with the file.  They potentially might affect the time period prior to the grant of the 70 percent rating, and could affect the subsequent period as well. 

In addition, in view of the continued contention that a 100 percent schedular rating should be assigned, all recent VA treatment records, to the extent not on file should be obtained.

The assignment of an effective date for the grant of the total rating is intertwined with the rating assigned for the PTSD, further consideration of that issue will be deferred pending the development requested below.

Based on the foregoing, the case is REMANDED for the following action:

1.  The RO/AMC should, with the assistance of the Veteran as needed, attempt to obtain medical records of all treatment rendered by Dr. Covin.  Appellant should also be asked to identify approximate dates and locations of any other private psychiatric treatment that he may have had.  Release forms, to the extent needed should be solicited.

2.  Any additional VA psychiatric treatment records should be obtained, to the extent not currently on file.  All records that are obtained should be reviewed.  If it is indicated that additional examination is in order, such examination should be scheduled, in accordance with applicable procedures.

3.  Thereafter, readjudicate the instant claims.  To the extent the benefits sought are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the matter should be returned to the Board for further appellate review, if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


